DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 9, 12, 14 and 15 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Underwood, US 2015/0200094.
	Regarding Claim 1, Underwood teaches a method of processing a substrate, comprising: 
positioning a substrate in a processing volume of a processing chamber; 
depositing a diamond-like carbon (DLC) layer on the substrate; and 
after depositing the DLC layer, reducing a film stress of the DLC layer by performing a plasma treatment, the plasma treatment comprising applying a radio frequency (RF) bias power of about 100 W to about 10,000 W with reference to Fig. 1 in paragraphs 19, 22 and 23.  
Regarding Claims 2, 4, 5, 14 and 15, Underwood teaches wherein the performing a plasma treatment comprises: flowing a non-reactive gas into the processing volume; and generating a plasma from the non-reactive gas in the processing volume to treat the DLC layer. wherein the non-reactive gas comprises N2, argon, helium, neon, krypton, xenon, radon, or combinations thereof or wherein the non-reactive gas comprises argon, helium, or both  in paragraphs 20 and 23. 
Regarding Claim 6, Underwood teaches wherein depositing the DLC layer and performing a plasma treatment are performed in the same processing chamber in paragraph 27.
Regarding Claims 7, 8, 17 and 20, Underwood teaches wherein the performing a plasma treatment comprises: maintaining the substrate at a temperature from about - 40°C to about 40 oC; maintaining the processing volume at a pressure from about 1 mTorr to about 500 mTorr; or 21PATENT Attorney Docket No.: 44018711 USO1 a combination thereof and wherein the temperature is from about -10°C to about 10°C, the pressure is from about 5 mTorr to about 100 mTorr, or combinations thereof with reference to Fig. 1 in paragraphs 24 and 26.  
Regarding Claim 9, Underwood teaches wherein the RF bias power is about 200 W to about 5,000 W in paragraph 23.
Regarding Claims 12 and 18, Underwood teaches a method of processing a substrate, comprising: 
positioning a substrate in a processing volume of a processing chamber; depositing a diamond-like carbon (DLC) layer on the substrate; and 
after depositing the DLC layer, reducing a film stress of the DLC layer by performing a plasma treatment, the plasma treatment comprising: 
flowing a non-reactive gas into the processing volume, the non-reactive gas comprising N2, argon, helium, or combinations thereof; and 
generating a plasma from the non-reactive gas in the processing volume to treat the DLC layer by applying a radio frequency (RF) bias power of about 100 W to about 10,000 W with reference to Fig. 1 in paragraphs 19, 20 and 23.  
Regarding Claims 16 and 19, the limitations have been described earlier in rejecting Claims 7 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood, US 2015/0200094..
Underwood teaches a flow rate of 70 sccm (paragraph 27), but fails to teach wherein the non – reactive gas is flown into the processing volume at a flow rate of about 500 sccm to about 5,000 sccm for a 300 mm-sized substrate.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Underwood and judiciously adjust and control these parameters during the plasma treatment process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results.  Larger size substrates require larger processing area and therefore higher flow rates.
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood, US 2015/0200094 in view of Shi, US 2022/0033975.
Underwood teaches wherein an sp3-content of the DLC layer after the plasma treatment is about 60% or more, as determined by Raman spectroscopy in paragraph 19, but fails to teach  determination by Raman spectroscopy.
Shi teaches that sp3-content of the DLC layer can be determined by Raman spectroscopy in paragraph 189 for the benefit of providing thinner and wear resistant carbon coatings in paragraph 17.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Underwood and determine the sp3-content of the DLC layer by Raman spectroscopy for the benefit of providing thinner and wear resistant carbon coatings as taught by Shi in paragraph 17.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood, US 2015/0200094 in view of Rajagopalan, US 2011/0223765.
	Underwood teaches wherein the film stress of the DLC layer is reduced by about 10% to about 50% in paragraph 20, but fails to teach stress determined by ellipsometry.
	Rajagopalan teaches that stress of various films can be monitored by ellipsometry for the benefit of checking the stress levels of films in paragraph 35.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Underwood and monitor the stress of the DLC layer by ellipsometry for the benefit of checking the stress levels of films as taught by Rajagopalan in paragraph 35.






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 24, 2022